DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 9/14/2021. Claims 1-17 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 62/867,057, filed 6/26/2019. The assignee of record is HRL Laboratories, LLC. The listed inventor(s) is/are: Kolouri, Soheil; Hoffmann, Heiko.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/22/2020, 10/14/2020, & 8/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 1-12 allowed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The “computer program product” claims are not a process, machine, manufacture, or composition of matter.  
Although the claim recites “non-transitory computer-readable medium” and “a computer having one or more processors,” the claim is not structured so that the CRM and processors are part of the computer program product, the claim only requires that the computer-readable instructions are part of the computer program product and that the computer-readable instructions are to be stored on a CRM and executed by a computer, therefore the claims actually lacks the necessary physical articles/objects/elements/components/structure/hardware to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. 
Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
For more information regarding 35 U.S.C 101 please see MPEP 2106 and section of 2106 titled “Non-limiting examples of claims that are not directed to one of the statutory categories: vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.”  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20220108180 A1, METHOD AND APPARATUS FOR COMPRESSING ARTIFICIAL NEURAL NETWORK
ii. US 11023580 B1, Systems And Methods For Cross-product Malware Categorization
iii. US 20210011920 A1, ARCHITECTURE FOR DATA ANALYSIS OF GEOGRAPHIC DATA AND ASSOCIATED CONTEXT DATA
iv. US 10749883 B1, Automatic Anomaly Detector
v. US 20200250312 A1, SYSTEMS AND METHODS OF SECURITY FOR TRUSTED ARTIFICIAL INTELLIGENCE HARDWARE PROCESSING
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446